United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT, Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-248
Issued: June 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2013 appellant, through his attorney, filed a timely appeal from an
October 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his schedule award claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained permanent impairment of the right or left upper
extremity.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated November 4, 2010,
the Board set aside a December 30, 2009 OWCP decision denying appellant’s claim for a
1

5 U.S.C. § 8101 et seq.

schedule award.2 The Board remanded the case for OWCP to refer the October 27, 2009
impairment evaluation from Dr. Martin Fritzhand, an attending Board-certified urologist, and to
an OWCP medical adviser for review. In a decision dated April 15, 2013, the Board affirmed an
October 24, 2012 decision finding that appellant was not entitled to a schedule award of the right
or left upper extremity.3 The Board determined that the January 3, 2013 report from
Dr. Robert M. Moore, a Board-certified orthopedic surgeon and OWCP referral physician,
constituted the weight of the evidence and established that he had no permanent impairment of
upper extremity based on a spinal nerve root impairment. The facts and circumstances as set
forth in the prior Board decisions are hereby incorporated by reference.
On May 18, 2013 appellant requested reconsideration. He submitted a May 18, 2013
report from Dr. Ashraf F. Guirgues, a Board-certified orthopedic surgeon, who discussed
appellant’s complaints of upper extremity numbness and pain in his neck and arm which he
attributed to performing his work duties. Dr. Guirgues found that magnetic resonance imaging
(MRI) scan studies revealed cervical degenerative changes with desiccation at C4-5, C5-6 and
C6-7 and that electrodiagnostic testing did not “show any clear evidence of long-term nerve
damage.” He diagnosed cervical degenerative disc disease with herniations, radiculitis, stenosis
and osteoarthritis of the facet joints and discs. Dr. Guirgues related that it was “difficult to
establish a causal relationship between [appellant’s] employment as a machinist and
degenerative changes” without x-rays before he began working. He stated, “There is no specific
research that deals with that job description that shows a direct causal relationship but [appellant]
did not have symptoms prior to his employment as a machinist and so there is likely some causal
relationship I cannot comment on that as there is no specific data to support any specific
causation.” Dr. Guirgues concluded that appellant had a three percent impairment rating under
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009) (A.M.A., Guides).
On September 3, 2013 counsel argued that The Guides Newsletter of July to August 2009
(The Guides Newsletter) was “junk science” as it was “merely an opinion authored without
scientific validity” and not subject to peer review. He asserted that the A.M.A., Guides at page
579 indicated that electromyogram (EMG) testing did not “always detect sensory root
involvement” but The Guides Newsletter “calls for such testing as a predicate to a schedule
award for spinal impairment.”
By decision dated October 8, 2013, OWCP denied modification of its prior decision. It
found that Dr. Guirgues’ report was insufficient to establish that appellant sustained a permanent
impairment of a scheduled member or function as the physician failed to specify whether his
rating was for an extremity, the spine or the whole person.

2

Docket No. 10-817 (issued November 4, 2010). On November 20, 2003 appellant, then a 50-year-old
machinist, filed an occupational disease claim alleging that he sustained osteoarthritis and bone spurs on his neck
causally related to factors of his federal employment. OWCP accepted the claim for an aggravation of cervical
degenerative disc disease and an aggravation of osteoarthritis of the cervical spine.
3

Docket No. 13-278 (issued April 15, 2013).

2

On appeal, counsel reiterated that The Guides Newsletter is not valid science and lacks
peer review.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
ANALYSIS
The Board previously affirmed an October 24, 2012 decision denying appellant’s claim
for a schedule award for the right and left upper extremity. The Board found that the opinion of
Dr. Moore, an OWCP referral physician, represented the weight of the evidence and supported
that he had no impairment of the upper extremities as there was no demonstrated impairment of a
spinal nerve root.
On May 19, 2013 appellant requested reconsideration and submitted Dr. Guirgues’
May 18, 2013 impairment evaluation. Dr. Guirgues noted that electrodiagnostic testing showed
no nerve damage and that an MRI scan study showed cervical degeneration and desiccation at
C4-5 through C6-7. He asserted that he was unable to address whether the diagnosed conditions
of cervical disc herniation, radiculitis, stenosis and osteoarthritis were causally related to
appellant’s employment in the absence of x-rays obtained before he began working.
Dr. Guirgues noted that there was no research showing a causal relationship between work as a
machinist and appellant’s condition. Appellant had no symptoms prior to his work and thus
there was “likely some causal relationship” but Dr. Guirgues could not provide an opinion on
causal relationship. Referencing the A.M.A., Guides, Dr. Guirgues determined that appellant
had a three percent impairment rating. As he failed to address the causal relationship between
appellant’s condition and factors of his federal employment, his opinion is of diminished
probative value.8 The mere fact that a disease or condition manifests itself during a period of
employment does not raise an inference of causal relationship between the condition and the
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003) (medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished probative value on
the issue of causal relationship).

3

employment.9 Dr. Guirgues also failed to cite any specific tables or pages of the A.M.A., Guides
in rating a three percent impairment or whether the rating was for an extremity, the back or the
whole person. Consequently, his opinion is insufficient to show that appellant has an impairment
of either upper extremity.10
On appeal, counsel argues that The Guides Newsletter did not undergo review by peers
and is scientifically invalid. He notes that the A.M.A., Guides does not recommend the use of
The Guides Newsletter. As noted, however, Dr. Guirgues did not find that appellant had an
impairment as a result of his accepted September 4, 2003 employment injury. The Board has
long recognized the discretion of OWCP to adopt and utilize various editions of the A.M.A.,
Guides for assessing permanent impairment.11 OWCP has adopted the sixth edition for rating
impairment of the upper or lower extremities caused by a spinal injury, as provided in section
3.700 of its procedures which memorializes proposed tables outlined in The Guides Newsletter
July to August 2009.12 The Board has recognized OWCP’s adoption as proper in order to
provide a uniform standard applicable to each claimant for a schedule award.13
CONCLUSION
The Board finds that appellant has not established that he is entitled to a schedule award
for a permanent impairment of the right or left upper extremity.

9

See D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

10

See I.F., Docket No. 08-2321 (issued May 21, 2009).

11

See Harry D. Butler, 43 ECAB 859 (1992).

12

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).
13

See e.g., D.S., Docket No. 14-12 (issued March 18, 2014); M.W., Docket No. 13-928 (issued August 15, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

